Citation Nr: 0503885	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Basic eligibility for entitlement to non-service connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 26, 1966 to March 
3, 1967, which according to current records, included 159 
days of lost time due to the veteran's imprisonment in a 
civilian facility.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought.  In 
November 2003, a hearing was held before the undersigned 
Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A claimant must have served in the "active military . . . 
for 90 days or more during a period of war" to be eligible 
for consideration for non-service connected pension.  
38 U.S.C.A. § 1521 (j) (West 2002).  The appeal in this case 
is focused on the total days of the veteran's creditable 
military service.  According to current records, the veteran 
served on active duty from July 26, 1966 to March 3, 1967, 
but 159 days of lost time is to be deducted from the total 
service due to his imprisonment in a civilian facility during 
that period.  This means he only served 61 days on active 
duty.

The Board observes that the veteran had been initially 
discharged from service with a character of separation as 
undesirable.  However, in January 1979, his discharge was 
upgraded to honorable.  The documents associated with the 
upgraded discharge reflect 7 months of service with no time 
lost.  In light of these documents and how they conflict with 
the information on the veteran's DD-214, the Board feels that 
another verification of creditable service is warranted.


Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim, 
the case is REMANDED for the following development:   

1.  Contact the National Personnel 
Records Center (NPRC), the Department of 
the Army, or any other appropriate agency 
to verify the veteran's exact dates of 
service, to include whether any 
adjustment in creditable service was made 
due to the upgrade in character of 
discharge in 1979.  If a DD-215 has been 
issued for the veteran, ask that a copy 
be provided to VA.

2.  Then, the case should again be 
reviewed by the RO on the basis of any 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


